DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 01/24/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (5704856) in view of Moore (20110165955).

 	Regarding claim 1, Morse (Figures 1-5) teaches a method of teaching a person a proper batting swing, the method 5including the steps of: attaching a leg coupler (Fig. 1-5, Part No. 12) to a lead leg of a batter adjacent to a knee of the batter (Col. 3, Lines 19-24), the leg coupler being configured to be extendable around the lead leg (See fig. 1-5); providing a baseball bat having a grip terminating with a knob; attaching a tether (10) to the batter adjacent to the knob, the tether (10) being 10attached to the leg coupler (12), the tether (10) including a resiliently stretchable area (16) (Col. 3, Lines 19-24 and Lines 38-41) and an area (28) resistant to stretching (Col. 3, Lines 41-61); and adjusting a length of the tether (28) such that the tether is taut as the batter is positioned in a set position before the batter moves toward a batting swing load position (Col. 4, Lines 10-19) (See fig. 2-5), wherein resistance to stretching of the tether increases as the 15batter moves to the batting swing load position (Col. 4, Lines 10-19).  
	Morse does not teach attaching a tether to the baseball bat grip adjacent to the knob.
	Moore teaches attaching a tether to the baseball bat grip adjacent to the knob (Para. 0010, 0016, 0018).
 	It is noted that the prior art of Moore (Para. 0010, 0016) discloses: “it is an object of the invention to provide a swing training device to be usable with sports equipment that must be directed through consistent backward and forward swing motions, including tennis, badminton, and racquetball racquets, baseball bats, and particularly golf clubs.”
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Morse with attaching a tether to the baseball bat grip adjacent to the knob as taught by Moore as a means of attaching a tether to a shaft of a sporting implement to provide a user with correct rotational positioning of the sporting implement being swung toward the ball as it is hit (Moore: Para. 0018).


	Regarding claim 4, the modified Morse (Figures 1-5) teaches an attachment point (Fig. 1 Part No. 18) between the tether (10) and the leg coupler (Fig. 1-5, Part No. 12) is movable on the leg coupler (12) (Col. 3, Lines 19-25).  


	Regarding claim 5, the modified Morse (Figures 1-5) teaches the tether (10) includes: a lower portion (16) coupled to the leg coupler (12), the lower portion being resiliently stretchable (Col. 3, Lines 19-24 and Lines 38-41); 10an upper portion (28) coupled to the user, the upper portion having an adjustable length and being comprised of a material resistant to stretching (Col. 3, Lines 41-61).  
 	The modified Morse does not teach an upper portion coupled to the baseball bat.
	Moore teaches attaching an upper portion coupled to the baseball bat (Para. 0010, 0016, 0018).
 	It is noted that the prior art of Moore (Para. 0010, 0016) discloses: “it is an object of the invention to provide a swing training device to be usable with sports equipment that must be directed through consistent backward and forward swing motions, including tennis, badminton, and racquetball racquets, baseball bats, and particularly golf clubs.”
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Morse with an upper portion coupled to the baseball bat as taught by Moore as a means of attaching a tether to a shaft of a sporting implement to provide a user with correct rotational positioning of the sporting implement being swung toward the ball as it is hit (Moore: Para. 0018).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morse in view of Moore, further in view of Reynolds (20090227384).

	Regarding claim 2, the modified Morse (Figures 1-5) teaches the leg coupler including: a first strap (12) being formed in a closed loop (Col. 3, Lines 19-24) (See fig. 2-5).
 	The modified Morse does not teach 20a second strap being formed in a closed loop; at least one connecting strap extending between the first and second straps such that the first strap being positioned vertically above the second strap.  
 	Reynolds (Figures 1-6) teaches a second strap (Fig. 1-3, Part No. 44) being formed in a closed loop; at least one connecting strap (Fig. 3, Part No. 22) extending between the first and second straps such that the first strap being positioned vertically above the second strap (See figures 1-3 and 7).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Morse with  20a second strap being formed in a closed loop as taught by Reynolds as a means of providing a leg coupler with first and second attachment members to provide a secure and sturdy fit to a leg of a user (Reynolds: Para. 0027).


	Regarding claim 3, the modified Morse (Figures 1-5) teaches the leg coupler further comprises: the closed loop formed by the first strap (12) having an adjustable circumference (Col. 3, Lines 25-37), the first strap including a closure for opening or closing the closed loop formed by the first strap (Col. 3, Lines 25-37). 
 	The modified Morse does not teach the closed loop formed by the second strap having an adjustable circumference, 30the second strap including a closure for opening or closing the closed loop formed by the second strap.  
 	Reynolds (Figures 1-6) teaches the closed loop formed by the second strap (Fig. 3, Part No. 44) having an adjustable circumference, the second strap (44) including a closure for opening or closing the closed loop formed by the second strap (Para. 0027).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Morse with the closed loop formed by the second strap having an adjustable circumference as taught by Reynolds as a means of providing a leg coupler with first and second attachment members to provide a secure and sturdy fit to a leg of a user (Reynolds: Para. 0027).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morse in view of Moore, further in view of Freiler (9017182).


	Regarding claim 6, the modified Morse (Figures 1-5) teaches the tether further includes the upper portion (28) including a first section (38) 15and a second section (26), the first section (38) having an upper end (48) forming a loop being extended around an arm of the user (See fig. 1-5), the second section (26) having an adjustable length (Col. 4, Lines 10-20), a connector (40) releasably coupling a lower end of the first section (38) to the second section (26) (Col. 3, Lines 49-61), a securing member (Fig. 1, Part No. 30) (Col. 3, Lines 41-45) releasably coupling a bottom end of the second section (26) to the lower portion (16).
 	It is noted that the prior art of teaches the claim recitation of “a securing member releasably coupling a bottom end of the second section to the lower portion.” Morse (Col. 3, Lines 41-45) discloses: “The second end of cord 16 is fastened to a variable length tether 28 to make up elongated member 10. Cord 16 can be fastened to tether 16 by any suitable means, such as clamps or stitching 30.” 
 	The modified Morse does not teach the first section having an upper end forming a loop being extended around the bat.
	Freiler (Figures 1-8) teaches the first section having an upper end forming a loop (Fig. 3, Part No. 125) being extended around a sports implement (205) (Col. 2, Lines 56-67; Col. 3, Lines 9-13; Col. 5, Lines 3-14).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Reynolds with the first section having an upper end forming a loop being extended around a sports implement as taught by Freiler as a means of using a loop to secure a swing training strap to a grip of a sports implement to provide backswing control (Freiler: Col. 5, Lines 3-14).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morse in view of Moore and Freiler, further in view of Reynolds.

20 	Regarding claim 7, the modified Morse (Figures 1-5) teaches the tether inherently having a length (though a specific length is not disclosed).
 	The modified Morse does not teach the tether has a  length at least equal to 20.0 inches and no greater than 40.0 inches.  
 	It is noted that the claim recitation of “the tether has a  length at least equal to 20.0 inches and no greater than 40.0 inches” is directed to the dimensions (length) of the claimed tether. Morse teaches an adjustable length tether (though a specific length is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Morse with the tether has a  length at least equal to 20.0 inches and no greater than 40.0 inches as a means of finding optimum or workable ranges by routine experimentation. As an alternative rejection, the prior art of Reynolds is being used to teach the claimed length range of the tether.
 	Reynolds (Figures 1-6) teaches the tether (12) has a length at least equal to 20.0 inches and no greater than 40.0 inches (Para. 0024).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the modified Morse with the tether has a  length at least equal to 20.0 inches and no greater than 40.0 inches as taught by Reynolds as a means of providing a tether having a length of twenty inches (Reynolds: Para. 0024)


	Regarding claim 8, Morse (Figures 1-5) teaches a method of teaching a person a proper batting swing, the method 25including the steps of: attaching a leg coupler (Fig. 1-5, Part No. 12) to a lead leg of a batter adjacent to a knee of the batter (Col. 3, Lines 19-24), the leg coupler (12) being configured to be extendable around the lead leg, the leg coupler including: a first strap (12) being formed in a closed loop having an adjustable length, the 30first strap including a closure for opening or closing the closed loop formed by the first strap (Col. 3, Lines 25-37); providing a baseball bat having a grip terminating with a knob (See fig. 2-5) (Col. 4, Lines 33-42); attaching a tether (10) to the user, the tether (10) being 10attached to the leg coupler (12), an attachment point (Fig. 1 Part No. 18) between the tether (10) and the leg coupler (12) being movable on the leg coupler (12) (Col. 3, Lines 19-25), the tether including: a lower portion (16) coupled to the leg coupler (12), the lower portion being resiliently stretchable (Col. 3, Lines 19-24 and Lines 38-41), the lower portion comprising a first elastic band (16), a lower coupler (Fig. 1, Part No. 26) (Col. 3, Lines 38-41) releasably 15coupling the lower portion to the leg coupler (12), the upper portion including a first section (38) 15and a second section (26), the first section (38) having an upper 20end forming a loop (48) being extended around the user, the second section (26) having an adjustable length (Col. 4, Lines 10-20), a connector (40) releasably coupling a lower end of the first section (38) to the second section (26) (Col. 3, Lines 49-61), a securing member (Fig. 1, Part No. 30) (Col. 3, Lines 41-45) releasably coupling a bottom end of the second section (26) to the lower portion, the upper portion comprising a 25material being resistant to stretching (Col. 3, Lines 41-61); the tether inherently having a length (though a specific length is not disclosed); and adjusting a length of the tether such that the tether is taut as the batter is positioned in a set position before the batter moves toward a batting swing 30load position (Col. 4, Lines 10-19) (See fig. 2-5), wherein resistance to stretching of the tether increases as the batter moves to the batting swing load position (Col. 4, Lines 10-19) (See fig. 2-5).
 	Morse does not teach a second strap being formed in a closed loop having an adjustable length, the second strap including a closure for opening or closing the closed loop formed by the second strap, a plurality of connecting straps extending between the first and second 5straps, the first strap being positioned vertically above the second strap, a distance between the first and second straps being between 2.0 inches and 12.0 inches, attaching a tether to the baseball bat grip adjacent to the knob, the lower portion comprising a second elastic band, the first elastic band having a greater resiliency to stretching than the second elastic band when both of the first and second elastic bands are taut, an upper portion coupled to the baseball bat, the first section having an upper 20end forming a loop being extended around the bat, the tether having a length at least equal to 10.0 inches and no greater than 40.0 inches.
	It is noted that the claim recitation of “the tether has a  length at least equal to 20.0 inches and no greater than 40.0 inches” is directed to the dimensions (length) of the claimed tether. Morse teaches an adjustable length tether (though a specific length is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Morse with the tether has a  length at least equal to 20.0 inches and no greater than 40.0 inches as a means of finding optimum or workable ranges by routine experimentation. As an alternative rejection, the prior art of Reynolds is being used to teach the claimed length range of the tether.
 	Reynolds (Figures 1-6) teaches a second strap (Fig. 1-3, Part No. 44) being formed in a closed loop having an adjustable length, the second strap including a closure for opening or closing the closed loop formed by the second strap (Para. 0027); a plurality of connecting straps (Fig. 3, Part No. 22, 52) extending between the first (42) and second (44) straps, the first strap being positioned vertically above the second strap (See figures 1, 3, 7), a distance between the first and second straps being between 2.0 inches and 12.0 inches (Para. 0024, 0032); providing a baseball bat (11) (Para. 0023) having a grip terminating with a knob, the lower portion comprising a first elastic band (Fig. 3, Part No. 38) (Para. 0025) and a second elastic band (Fig. 3, Part No. 20) (Para. 0025), the first elastic band (38) having a greater resiliency to stretching than the second elastic band (20) when both of the first and second elastic bands are taut (Para. 0025), and the tether (12) has a length at least equal to 20.0 inches and no greater than 40.0 inches (Para. 0024).
	Moore teaches attaching a tether to the baseball bat grip adjacent to the knob (Para. 0010, 0016, 0018), an upper portion coupled to the baseball bat (Para. 0010, 0016, 0018).
	Freiler (Figures 1-8) teaches the first section having an upper end forming a loop (Fig. 3, Part No. 125) being extended around a grip sports implement (205) (Col. 2, Lines 56-67; Col. 3, Lines 9-13; Col. 5, Lines 3-14).
	It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morse with the tether has a  length at least equal to 20.0 inches and no greater than 40.0 inches as taught by Reynolds as a means of providing a tether having a length of twenty inches (Reynolds: Para. 0024), to provide Morse with attaching a tether to the baseball bat grip adjacent to the knob as taught by Moore as a means of attaching a tether to a shaft of a sporting implement to provide a user with correct rotational positioning of the sporting implement being swung toward the ball as it is hit (Moore: Para. 0018), and to provide Moore with the first section having an upper end forming a loop being extended around a grip sports implement as taught by Freiler as a means of using a loop to secure a swing training strap to a grip of a sports implement to provide backswing control (Freiler: Col. 5, Lines 3-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711